Citation Nr: 1329770	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to July 1966.  He died in September 2008.  The appellant is his wife.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  The Indianapolis, Indiana, RO subsequently assumed jurisdiction.  

The appellant appeared at a hearing before a local hearing officer in November 2010 and at a videoconference hearing at the RO before the undersigned Veterans Law Judge in May 2013.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The immediate cause of death listed on the death certificate is coronary artery disease.  Coronary artery disease is a presumptive disease as it relates to herbicide exposure in Vietnam.  As such, the material issue is whether the Veteran had the required Vietnam service so that the presumptive provisions are for application.  

The Veteran's service personnel records of record do not reveal that he had service in Vietnam.  The Veteran's personnel records have been deemed to have been involved in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  This is evident by the copies of the service personnel records that have been associated with the claims folder which reveal charred/burned documents, many of which are only salvaged portions.  Hence, there is a heightened obligation for VA to assist the appellant in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

At the time of her May 2013 hearing, the appellant submitted copies of documents which she claimed demonstrated that the Veteran served in Vietnam.  She indicated that the documents had been located in some older papers that were at the Veteran's sister's home.  The appellant and the representative discussed what was contained in the documents and the appellant indicated that it was her belief that these documents confirmed that the Veteran was in Vietnam.  The appellant testified that these were copies of records that she had given to her stepson for keeping with the exception of the VA Form 2962, which showed that the Veteran had a top secret security clearance.  The appellant indicated that she found the documents when going through old paperwork.  

The documents which the appellant made reference to at the May 2013 hearing were subsequently forwarded to the Board.  These documents included a photocopy of a document entitled "Military Assistance Command Vietnam Veterans Studies and Observation Group" (MACV-SOG) with a notation of APO SAN FRANCISCO 96307 below the heading.  The name of the person on the document along with a picture on the document is reported to be that of the Veteran.  Under the picture and the name of the Veteran is the following:  SPECIAL IDENTIFICATION AND PASS: The person who is identified by the document is acting under the direct orders of the President of the United States.  DO NOT DETAIN OR QUESTION HIM: he is authorized to wear civilian clothing, carry unusual personal weapons, transport and possess prohibited items including U. S. currency, pass into restricted areas, and requisition equipment of all types including weapons and vehicles.  IF HE IS KILLED OR INJURED DO NOT REMOVE THIS DOCUMENT FROM HIM.  ALERT YOUR COMMANDING OFFICER IMMEDIATELY.  

The appellant also submitted a DA Form 2962, Security Termination Statement and Debriefing Certificate, dated July 1966, which acknowledged that the Veteran had Top Secret Security Clearance, along with the indication that revelation of classified information to an unauthorized person was prohibited and punishable by law.  The document appears to have been signed by the Veteran.  Also submitted were a few pages of VA Training Letter 10-04, dated in February 2011, concerning claims as result of exposure to herbicides, to now include heart disease.  

As to the newly submitted evidence, the MACV-SOG, annotated on the document identified above, was a highly classified, multi-service United States Special Operations Unit which conducted covert unconventional warfare operations prior to and during the Vietnam War.  The unit conducted strategic reconnaissance missions in the Republic of Vietnam, the Democratic Republic of Vietnam, Laos, and Cambodia, carried out the capture of enemy prisoners, rescued downed pilots, and conducted rescue operations to retrieve prisoners of war throughout Southeast Asia, and conducted clandestine agent team activities and psychological operations.  

The Board further observes that VA Training Letter 10-04 concerns the following: Training Guide for the Readjudication of Claims for Ischemic Heart Disease (IHD), Parkinson's Disease (PD), Hairy Cell Leukemia (HCL) and other Chronic B-cell Leukemias, and other Diseases Under Nehmer.  

Within the Training Guide, Appendix 4 specifically indicates that the following Vietnam Era Asian Pacific Theater APO numbers have been provided by the Military Postal Service Agency.  These include APO numbers used for delivering mail to the Republic of Vietnam.  Each number is associated with a location and date range of use (the designation "CO" represents the number's close out date).  If the APO number found in the Veteran's records corresponds with a number on the list associated with a military installation in Vietnam during the Veteran's period of service there, it is verification of Vietnam service.  The APO number listed on the Veteran's identification, APO SAN FRANCISCO 96307, refers to Tan Son Nhut AB, Viet Nam.  

In contrast to the newly submitted evidence, the Veteran, on an October 2004 application for compensation, checked the "no" box when asked if he had had service in Vietnam.  Moreover, there is no definitive statement from the Veteran in the record that he served in Vietnam.  Furthermore, while the service personnel records which are of record appear to have been damaged by the fire, there is no evidence of the copy of the DA Form 2962, Security Termination Statement and Debriefing Certificate, dated July 1966, in the available personnel records.  In addition, the records which have been submitted are copies of the documents.  As the critical issue is whether the Veteran had Vietnam service, the appellant should be requested to provide the originals of those photocopies to verify authenticity of these service department records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the original service department documents entitled "Military Assistance Command Vietnam Veterans Studies and Observation Group" (MACV-SOG) with a notation of APO SAN FRANCISCO 96307 below the heading, and the DA Form 2962, Security Termination Statement and Debriefing Certificate, dated July 1966.

2.  Following receipt of the information in (1) (or if no response is received after an appropriate period of time) request that an attempt be made to verify whether the Veteran had service in Vietnam at any point during his period active service from June 1965 to July 1966 through all appropriate agencies/departments.  The steps which were taken to verify the Veteran's service must be documented.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If any benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



